

115 HR 4336 IH: College Completion and Success Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4336IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Minnesota (for himself, Mr. Ferguson, Mr. Garrett, and Mr. Smucker) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the institutional refunds provision of the Higher Education Act of 1965.
	
 1.Short titleThis Act may be cited as the College Completion and Success Act. 2.Institutional refundsSection 484B of the Higher Education Act of 1965 (20 U.S.C. 1091b) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking If a recipient and inserting the following:  (A)Consequence of withdrawalIf a recipient; and
 (ii)by adding at the end the following:  (B)Special ruleFor purposes of subparagraph (A), a student—
 (i)who is enrolled in a program offered in modules is not considered withdrawn if the change in the student’s attendance constitutes a change in enrollment status within the payment period rather than a discontinuance of attendance within the payment period; and
 (ii)is considered withdrawn if the student follows the institution’s official withdrawal procedures or leaves without notifying the institution and has not returned before the end of the payment period.;
 (B)in paragraph (3)(B), by striking clauses (i) and (ii) and inserting the following:  (i)0 percent, if the day the student withdrew occurs when the student has completed (as determined in accordance with subsection (d)) 0 to 24 percent of the payment period or period of enrollment;
 (ii)25 percent, if the day the student withdrew occurs when the student has completed (as determined in accordance with subsection (d)) 25 to 49 percent of the payment period or period of enrollment;
 (iii)50 percent, if the day the student withdrew occurs when the student has completed (as determined in accordance with subsection (d)) 50 to 74 percent of the payment period or period of enrollment; or
 (iv)75 percent, if the day the student withdrew occurs when the student has completed (as determined in accordance with subsection (d)) 75 to 99 percent of the payment period or period of enrollment.; and
 (C)in paragraph (4)— (i)in subparagraph (A), by striking Secretary), the institution of higher education shall contact the borrower and inserting Secretary), the institution of higher education shall have discretion to determine whether all or a portion of the late or post-withdrawal disbursement should be made, under a publicized institutional policy. If the institution of higher education determines that a disbursement should be made, the institution shall contact the borrower; and
 (ii)in subparagraph (B) by striking institution or the student, or both, as may be required under paragraphs (1) and (2) of subsection (b), to the programs under this title in the order specified in and inserting institution, as may be required under paragraph (1) of subsection (b), to the programs under this title in accordance with;
 (2)by amending subsection (b) to read as follows:  (b)Return of title IV program funds (1)Responsibility of the institutionThe institution shall return not later than 60 days from the determination of withdrawal, in accordance with paragraph (3), the amount of grant and loan assistance awarded under this title that has not been earned by the student, as calculated under subsection (a)(3)(C).
						(2)Responsibility of the student
 (A)In generalThe student is not responsible to return assistance that has not been earned; however, the institution may require the student to pay to the institution up to 10 percent of the amount owed by the institution in paragraph (1).
 (B)Rule of constructionNothing in this section shall be construed to prevent an institution from enforcing the published institutional refund policies of such institution.
							(3)Order of return of title IV funds
 (A)In generalExcess funds returned by the institution in accordance with paragraph (1) shall be credited to awards under subparts 1 and 3 of part A for the payment period or period of enrollment for which a return of funds is required.
 (B)Remaining excessesIf excess funds remain after repaying all outstanding grant amounts, the remaining excess shall be credited in the following order:
 (i)To outstanding balances on loans made under this title to the student or on behalf of the student for the payment period or period of enrollment for which a return of funds is required.
 (ii)To other assistance awarded under this title for which a return of funds is required.; (3)by amending subsection (c) to read as follows:
				
					(c)Withdrawal date
 (1)In generalIn this section, the term day the student withdrew— (A)for institutions not required to take attendance, is the date as determined by the institution that—
 (i)the student began the withdrawal process prescribed and publicized by the institution, or a later date if the student continued attendance despite beginning the withdrawal process, but did not then complete the payment period; or
 (ii)in the case of a student who does not begin the withdrawal process, the date that is the mid-point of the payment period for which assistance under this title was disbursed or another date documented by the institution; or
 (B)for institutions required to take attendance, is determined by the institution from such attendance records.
 (2)Special ruleNotwithstanding paragraph (1), if the institution determines that a student did not begin the withdrawal process, due to illness, accident, grievous personal loss, or other such circumstances beyond the student’s control, the institution may determine the appropriate withdrawal date under its own defined policies.
 (3)AttendanceAn institution is required to take attendance if an institution’s accrediting agency or State licensing agency has a requirement that the institution take attendance for all students in an academic program throughout the entire payment period.; and
 (4)by striking subsections (d) and (e). 